Citation Nr: 0409064	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of 
mononucleosis.

2.	Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied, inter alia, service connection for 
residuals of mononucleosis and for a sinus condition.  The 
veteran filed a notice of disagreement (NOD) in October 2001, 
and a statement of the case (SOC) was issued in March 2002.  
The veteran submitted a substantive appeal in June 2002.  

In January 2003, the Board remanded this appeal to the RO for 
the veteran to offer testimony during a hearing before a 
Member of the Board (Veterans Law Judge) at the RO (travel 
board hearing).  However, in an April 2003 statement, the 
veteran indicated that he did not wish to proceed with such 
hearing.  

For the reasons explained below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board finds that additional RO action on the claims for 
service connection for residuals of mononucleosis and a sinus 
condition is warranted.

Initially, the Board notes that it is imperative that VA 
obtain and associate with the claims file any outstanding 
medical records of hospitalization during service of which it 
has been put on notice.  See 38 U.S.C.A § 5103A(a),(b).  In 
this regard, the Board points out that the veteran indicated 
in a September 2001 statement, submitted to the RO on a VA 
Form 21-526, that he received treatment during service in 
1971 for mononucleosis at the Philadelphia Naval Hospital.  
The veteran's Service Medical Records (SMRs) confirm that in 
March 1971 a Naval physician directed that the veteran be 
admitted to a hospital for further treatment for 
mononucleosis.  The SMRs do not provide additional 
information with respect to the nature or duration of the 
veteran's treatment at a Naval hospital.  Thus, the RO 
should request from the National Personnel Records Center 
(NPRC) (and any other appropriate source(s), as necessary) 
the outstanding in-service hospitalization records of the 
veteran, associating all records and/or responses received 
with the claims file.  See 38 U.S.C.A. § 5103A(b)(3).    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).   

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment from private physician Carl R. Nordstrom at the 
Locust Medical Service in North Carolina.  While the veteran 
submitted records from that physician and facility dated from 
November 2000 to May 2002, the RO should obtain all 
outstanding private medical records for this 
physician/facility.  
The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA (to include arranging for the 
veteran to undergo examination, if appropriate) prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as 
necessary) all outstanding records of 
evaluation and/or treatment of the 
veteran during service at the 
Philadelphia Naval Hospital from March 
1971 to September 1971, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the veteran submit any copies he may 
have in his possession. 

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record  (to specifically 
include private medical evidence from 
Carl R. Nordstrom and/or the Locust 
Medical Service in North Carolina).  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
adjudicate the claims within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo examination, if 
appropriate) has been accomplished.  

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for residuals of 
mononucleosis and for a sinus condition 
in light of all pertinent evidence and 
legal authority.  
  
7.	If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



